COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-452-CR





VICTOR BORJAS SOTO

A/K/A VICTOR BARJAS SOTO	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On November 26, 2007, appellant Victor Borjas Soto a/k/a Victor Barjas Soto pled guilty to aggravated assault with a deadly weapon pursuant to a plea bargain.  In accordance with the plea bargain, the trial court sentenced him to ten years’ confinement.  Although appellant timely filed a notice of appeal in this court, the trial court’s certification of his right to appeal shows that this case “is a plea-bargain case, and [appellant] has NO right of appeal.”

On December 14, 2007, we sent a letter to appellant’s court-appointed counsel informing him of the trial court’s certification and giving appellant, or any party desiring to continue the appeal, until December 27, 2007 to file a response showing grounds for continuing the appeal.  
See
 
Tex. R. App. P.
 25.2(a)(2).  We stated that the appeal would be dismissed unless we received such a response.  
See 
Tex. R. App. P.
 44.3. 
 On January 7, 2007, we received a letter from appellant’s counsel, in which he agreed that appellant has no right of appeal and dismissal is appropriate.

Accordingly, we dismiss this appeal.  
See
 
Tex. R. App. P.
 25.2(d), 43.2(f); 
Chavez v. State
, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); 
Jackson v. State
, 168 S.W.3d 239, 243 
(Tex. App.—Fort Worth 2005, no pet.).



  							PER CURIAM

PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: February 7, 2008

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.